J-S32019-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

IN THE INTEREST OF: A.G.M., A : IN THE SUPERIOR COURT OF
MINOR : PENNSYLVANIA

APPEAL OF: N.W.M., FATHER

No. 828 MDA 2022

Appeal from the Decree Entered April 28, 2022
In the Court of Common Pleas of Luzerne County Orphans’ Court at
No(s): A-9177

BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.
MEMORANDUM BY BENDER, P.J.E.: FILED OCTOBER 14, 2022

N.W.M. (Father) appeals from the decree entered on April 28, 2022, that
granted the petition filed by A.M.W. (Mother) and C.T.B. (Stepfather) to
involuntarily terminate Father’s parental rights to A.G.M. (Child), born in July
of 2013. After review, we affirm.

In his brief, Father sets forth the following two issues for our review:

[I.] Whether the [t]rial [c]ourt abused its discretion and/or
committed an error of law in determining the parental rights of
[Father] to the subject minor child, A.G.M., should be terminated
pursuant to 23 Pa.C.S.[] § 2511(a)(1).

[II.] Whether the [t]jrial [c]ourt abused its discretion and/or
committed an error of law in determining the tenets of 23
Pa.C.S.[] § 2511(b) have been satisfied and the best interests of
the subject minor child, A.G.M., served by terminating the
parental rights of [Father].

Father’s brief at 4.
J-S32019-22

We review an order terminating parental rights in accordance with the

following standard:

When reviewing an appeal from a decree terminating
parental rights, we are limited to determining whether the
decision of the trial court is supported by competent evidence.
Absent an abuse of discretion, an error of law, or insufficient
evidentiary support for the trial court’s decision, the decree must
stand. Where a trial court has granted a petition to involuntarily
terminate parental rights, this Court must accord the hearing
judge’s decision the same deference that we would give to a jury
verdict. We must employ a broad, comprehensive review of the
record in order to determine whether the trial court’s decision is
supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). The burden is upon the petitioner to prove
by clear and convincing evidence that its asserted grounds for seeking the
termination of parental rights are valid. R.N.J., 958 A.2d at 276. Moreover,

we have explained that:

The standard of clear and convincing evidence is defined as
testimony that is so “clear, direct, weighty and convincing as to
enable the trier of fact to come to a clear conviction, without
hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).
The trial court is free to believe all, part, or none of the evidence presented
and is likewise free to make all credibility determinations and resolve conflicts
in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004). If
competent evidence supports the trial court’s findings, we will affirm even if
the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

-2?-
J-S32019-22

We have reviewed the certified record, the briefs of the parties, the
applicable law, and the comprehensive opinion authored by the Honorable
Jennifer L. Rogers of the Court of Common Pleas of Luzerne County, Orphans’
Court Division, filed on July 6, 2022. We conclude that Judge Rogers’ well-
reasoned opinion properly disposes of the two issues raised by Father. Of
particular note, Father’s arguments center on the credibility determinations
made by the trial court, contending that his testimony should have been
believed rather than the testimony given by Mother and Stepfather. However,
the trial court stated a number of times in its opinion that Father’s testimony
was inconsistent and not credible and that he contradicted himself at various
times during his testimony. Our standard of review prohibits this Court from
overturning the trial court’s credibility determinations so long as its findings
are supported by the evidence of record, which in this case they are so
supported. Accordingly, we adopt Judge Rogers’ opinion as our own and affirm
the decree appealed from on that basis.

Decree affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es
Prothonotary

Date: 10/14/2022
 

Circulated 10/11/2022 12:51 PM

 

IN RE: : IN THE COURT OF COMMON PLEAS
: OF LUZERNE COUNTY
A.G.M., A MINOR ORPHAN’S COURT DIVISION 14/2655 8 34
AOICIAL PEER ICES & RECORDS
Adoption No. A-9177 PENNGYLUANTY "
Inst Nua: 202242859
828 MDA 2022
M DUM ISSUED PU P, 192
1. Oo STOR’
A.M, Lv, OTE

Petitioners, Jygpuammeasy the biological mother of A.G.M., and GE,

stepfather of A.G.M., are husband and wife, who hereafter will be referred to
respectively as “Mother” and “Stepfather”. On July 7, 2021, Mother and Stepfather filed
a Petition for Involuntary Termination of the Parental Rights (“Petition”) in which they
seek to terminate the parental rights of A.G.M.’s natural father pursuant to the grounds
set forth in Title 23 Pa.C.S. §2511 (a)(1).

The Court entered a Decree on April 28, 2029, terminating the parental rights of
A.G.M.’S natural Father, pursuant to 23 Pa.C.S.A. §2511(a)(1). In entering the Decree,

the Court gave primary consideration to the developmental, physical, and emotional
needs and welfare of the child pursuant to 23 Pa.C.S.A. §2511(b).

On May 31, 2022, Father, through his court appointed counsel, filed a Notice of
Appeal to the Superior Court and a Statement of Matters Complained of on Appeal as
follows:

i. The Trial Court erred in finding that Petitioners proved the existence of all

requisite elements of termination with respect to 23 Pa.C.S.A.§2511 (a)(1)

through clear and convincing evidence;

 

 
 

2. The Trial Court erred in finding that Appellant “has evidenced for a period of
six months immediately prior to the filing of [a] petition, a settled Purpose of
relinquishing parental claim to the minor child, A.G.M.”;

3. The Trial Court erred in finding that termination of Appellant’s parental
rights would serve the best interests of the subject minor child pursuant to 23
Pa.C.S.A. §2611 (b);

4. The Trial Court abused its discretion and/or committed an error of law in
terminating the parental rights of Appellant J.W. (sic) to the subject minor
child pursuant to 23 Pa.C.S.A.§2511 (a) (1); and

5: Appellant hereby reserves the right to amend the instant document within a
reasonable amount of time after receipt and review of the requested
transcript.

II. FINDINGS OF FACT Lr Z,

Mother testified that she married Ga (Stepfather) on October 19, 2023.
She indicated that she and Stepfather have a child together with initials B.T.B.
Mother stated that she is also the mother of A.G.M. and that Appellant eee
(Father) is her biological father. Mother stated that the minor child, A.G.M. was born
on July 1, 2013 in Pottsville, Pennsylvania. Mother indicated that in J uly 2019, a
custody order was entered in Schuylkill County awarding Mother primary physical
custody of the child, A.G.M., and awarding partial physical custody to Father on
alternating weekends from Friday at 6:00 p.m. until Sunday at 5:00 p.m. N.T.
1/19/22 at 7-8.

Father testified that he and Mother entered into an agreement wherein Mother

would enjoy primary physical custody of the child because Father did not have his

 
own Place of residence. Father also believed that it was in the best interest of the
minor child to live with her Mother. Jd. at 37. Mother stated that Father exercised
his partial physical custody rights from July of 2019 until J anuary or February of
2020. Id, at 9. Mother testified that in the event Father needed a change in the

schedule, Father would send her a text message.

Mother testified that in the beginning of March 2020, Father stopped seeing his
daughter claiming that it was due to Covid. Mother stated that Father resumed
exercising his weekends of custody during the first weekend of April 2020. Id. at 11.
However, according to Mother, Father did hot exercise his next period of custody
commencing the weekend of April 17, 2020 and did not take custody of the child again
until the weekend of August 7-9, 2020. Id. at 12. Mother testified that the last time
Father saw the child was on August 9, 2020. Jd. at 13. Mother testified that Father did
not contact her at all in order to see the child after August 9, 2020. Id. at 13.

In meeting their requisite burden of proof by clear and convincing evidence
regarding the termination of Father's parental rights, the petitioners, Mother and

Stepfather testified on their own behalf. Father testified on his own behalf.

Il. CONCLUSIONS OF LAW

After consideration of the credible evidence as summarized above and more
detailed in the Discussion section, the Court concludes:
(1) Petitioners have shown by clear and convincing evidence that the
parental rights of the Father to the minor child, A.G.M. should be
terminated pursuant to 23 Pa. C.S.A. Section 2511(a)(1).
(2) Petitioners have shown by clear and convincing evidence that the

termination of the parental rights of Father, to her minor child, A.G.M.,
 

best serves the needs and welfare of the child pursuant to 23 Pa.C.S.A,
Section 2511(b).
IV, DISCUSSION: GROUNDS FOR TERMINATION OF FATHER’S
PARENTAL RIGHTS

The statute permitting involuntary termination of parental rights in
Pennsylvania, 23 Pa. C.S.A. Section 2511, sets forth the certain irreducible minimum
requirements of care that parents must provide to their children.

Termination of parental rights is an issue of constitutional dimensions due to the
fundamental right of an individual to raise his or her own child. Therefore, in
proceedings terminating parental rights, the Petitioner must prove by clear and
convincing evidence that the Statutory criteria have been met. Santosky v. Kramer,
455 U.S. 745 (1982), In Re: T.R., 502 Pa. 165, 465 A.2d 642 (2983). However, as the
Pennsylvania Supreme Court has stated “a parent’s basic constitutional right to custody
and rearing of his or her child is converted upon the failure to fulfill his or her parental
duties to the child's right to have proper parenting in fulfillment of his or her potential
in a permanent, healthy, safe environment.” In Re: J.A.S., Jr., 2003 Pa. Super. 112,
(citing In the interest of Lillie, 719 A.2d 327 (Pa. Super 1998)).

A court may terminate parental rights under Section 2511(a)(4) when:

The parent by conduct continuing for a period of at least six months immediately
preceding the filing of the Petition has either evidenced a settled purpose of
relinquishing parental claim to a child OR has refused or failed to perform parental
duties. (emphasis added)
 

Parental duties are multifaceted. The Pennsylvania Superior Court has addressed
the issue in In re Shives, 363 Pa. Super. 225, 525 A.od, 801, 802 (1987) in citing In

re Burns, 474 Pa. 615, 379 A.2d 535 (1977):

There is no simple or easy definition of parental duties. Parental duty is best
understood in relation to the needs of a child . . . These needs, physical and
emotional, cannot be met by a merely passive interest in the development of the

child . . . the parental obligation is a positive duty which requires affirmative
performance.

This affirmative duty encompasses more than a financial obligation; it requires

continuing interest in the child anda genuine effort to maintain communication
and association with the child.

Because a child needs more than a benefactor, parental duty requires that a

parent ‘exert himself to take and maintain a place of importance in the child’s
ife,’

A parent must demonstrate a continuing interest in the child and make a genuine
effort to maintain communication and association with the child. In re Adoption of
McCray, 460 Pa. 210, 331, A.od 652 (1975). Appellate courts have set forth a very
strict standard for measuring a parent's performance of parental duties, A parent must
exert himself to take and maintain a place of importance in a child’s life and a
continuing duty to love, protect and support his child and to maintain communication
and association with the child even after Separation. He must pursue a course of
conduct consistently aimed at maintaining the parental relationship. In re Adoption
of M.J.H., 501 A.2d 648 (Pa. Super. 1985); In re V.E. 611 A. od 1267 (Pa. Super.
1992); and Adoption of S.H., 383 A.2d. 529 (Pa. 1978).

Mother testified that prior to the custody order of July 2019, the maternal

grandparents had physical custody of the minor child although she herself lived in the
same residence (N.T. at 17) and Father had alternating weekends with the minor child.

Mother indicated that Father did not use his period of custody with the child even when
the child was in the primary physical custody of maternal grandparents. Id. at 17.

Mother testified that the last child support payment she received from Father
occurred on August 8, 2020. Mother testified that after August 9, 2020, Father has
not performed any parental duties to maintain any place of importance in the
child’s life, Id. at 22. Mother testified that she and her husband are the only two
people who have been taking care of the minor child. Id. at 16. Mother testified
that Father gave a card and gifts to his daughter only one time at Christmas of
2020 by mailing the same to the Maternal Grandparents’ residence. Mother stated
that even though Father knew her home address, he, nevertheless, mailed the card
and gifts to the maternal grandparents’ residence, Id. at 22.

Mother further testified on cross examination that even though Father stated that
he did not have any contact with the child in March 2020 due to Covid, Father did not
need to stop all contact with the child. Mother stated that Father could have taken the
initiative to call his daughter. Id. at 19. Mother indicated that from August 2020 unti]
the filing of the petition to terminate Father's parental rights on July 7, 2021, she was
never contacted by the state police regarding Father's attempt to enforce his custodial
rights with the minor child. Mother further stated that she was not served with any
legal pleadings concerning Father’s attempt to enforce his custodial rights. Mother also
stated that she did not have any court hearings pertaining to the minor child between
August 2020 and July 7, 2021. Id. at 30.

On cross examination, Mother denied that when she had primary physical

custody of the minor child she prohibited Father from seeing the minor child. Mother
testified that when Father texted her subsequent to the entry of the custody Order in

July of 2019, she responded to his messages. Mother denied blocking Father’s phone
number on her cell phone. Jd. at 18. Mother testified that she had the same cell phone
number and same home address from July 2019 until the present. Father had both
Mother's cell phone number and Mother’s home address. Id. at 10.

Stepfather indicated that there were regular visits between Father and the minor
child subsequent to the entry of the custody order in J uly of 2019. Stepfather further
stated that he accompanied Mother on most custody exchanges, including the visits on
the weekends of April 3, 2020 and August 7, 2020. Id. at 32-33. Stepfather further
confirmed that he did not have any personal knowledge of any attempt by Father to
see the child between August 9, 2020 and July 7, 2021, Stepfather further stated that
Father never appeared at his house requesting to see the child. Stepfather confirmed
that the state police never appeared at his house stating that Father was attempting to
enforce his custody rights.

Stepfather testified that when Father did not see the minor child in March 2020,
Mother did not attempt to stop the visits between Father and the minor child. Id. at
33. Stepfather further stated that he and Mother never denied Father any visits with
the child. Stepfather further testified that he never had any direct contact with Father.
Id. at 34. Stepfather corroborated Mother's testimony by stating that between August
2020 and July 7, 2021, he and Mother did not move from their residence known to
Father and Mother did not change her telephone number. Id. at 34.

Father testified that he visits with his daughter during his custodial period every
other weekend “when he’s able to.” Father testified that about eighty (80%) percent of
the time, he was not able to enjoy his weekends with his daughter because he was
only able to pick her up from Saturday night until Sunday as the child would have

counseling on Saturdays. Father stated that at times the child would be busy during
 

his period of custody enabling him to see the child for only one night. Id. at 36-37.

Father stated that he tried to contact Mother’s family members in order to see
the minor child, but was unsuccessful. Id. 39-40. He called the maternal
grandmother and left a voicemail on the minor child’s birthday in 2021. Id at 41.

Father indicated that he complained to the state police a few times in Schuylkill
County when Mother refused to allow him to have contact with a minor child.
According to Father, the last time he complained to the state police was upon being
served with a petition to terminate his parental rights. When questioned as to the
other times that he complained to the state police, Father was not able to recall. Id. at
42-43.

Father testified that he consulted with an attorney to address his custody issues;
however, due to his limited finances and having to raise another child, he was not able
to afford an attorney. Father indicated that he met with an attorney at North Penn
Legal Services, but was not able to retain counsel. Father stated that he also met with
several other attorneys, but was not able to afford their fee. Id. at 43. Father was
questioned on cross examination as to the date that he met with an attorney regarding
his case and Father was not able to recall the date, but stated that the meeting was
over the phone. When questioned as to the time period that he called potential
counsel, Father was not able to recall the dates, but believed that the time frame was
one year prior to the hearing. Id. at 66. When questioned as to whether the minor
child was ever provided with a telephone number to contact her Father, Father stated
that he did not provide his daughter a telephone number because she was only six or
seven years old. Id. at 67.

Father acknowledged that he had Mother's telephone number; however, he did

 
 

not have it memorized. Id. Father testified that between August 2019 and July 2021,
he attempted to call Mother on her cell phone number; however, he would receive her
voicemail. Father believed that his number was blocked. Id. at 39. Father further
stated that he believed that he left a message on the voicemail. Id. at 66. Father
testified that during that time frame, he attempted to telephone Mother on the child’s
birthday and also on weekends. Father stated that he also attempted to text Mother
during that time, but did not receive any response.

On cross examination, Father contradicted his testimony by acknowledging the
opposite. Father acknowledged that he exercised his custodial periods with the child
from the month of J uly 2019 through March of 2020 and there were no issues
between him and Mother. Id. at 50. Father further acknowledged that he chose not to
see the child in March 2020 due to Covid,

Father then stated that he did see the child the weekend of April 3, 2020 and
also the weekend of August 8, 2020. Id. at 51. Father then acknowledged that he had
not seen the minor child since August 9, 2020. Id. at52. Father admitted on cross
examination that from August 2020 until July 2, 2021, he did not see the minor child
but, “not by my choice “. 7d.

Father further admitted that between August 2020 and July 2021 he did not
perform any parental duties for the minor child. Id, at 60-61. Father admitted that he
has not provided for his daughter's emotional needs, physical needs, spiritual needs,
intellectual needs, and medical needs since August 9, 2020 until the present. Id. at
61.

The Court finds that based upon the testimony adduced at trial, Father’s

testimony was inconsistent and not credible, Furthermore, this Court finds that Father
has refused or failed to perform his parental duties in excess of six (6) months prior to
the filing of the Petition for Termination of Parental Rights. Once the evidence
establishes a failure to perform parental duties or a settled purpose of relinquishing
parental rights, the court must engage in three lines of inquiry: (1) the parent’s
explanation for his or her conduct; (2) the post-abandonment contact between parent
and child; and (3) consideration of the effect of termination of parental rights on the
child pursuant to Title 23 Pa.C.S.A § 2511 (b). In re: Z.S. W., 946 A.od 726, 730 (Pa.
Super. 2008)

With grounds for termination under Title 23 Section 2511 (a)(1), the first line
of inquiry as aforementioned, is the parent’s explanation for his or her conduct.
Father stated on cross examination that he was incarcerated from August 12, 2020
until October 8, 2020. Id. at 57. Father further admitted on cross examination that at
his last visit with his daughter on August 9, 2020, he never disclosed to Mother, nor
his daughter that he was not exercising his upcoming custodial periods with the child
due to an approaching period of incarceration. The court, therefore, finds that Father
was not able to enjoy periods of custody of child between August 12, 2020 and
October 8, 2020 due to his incarceration and not because Mother prohibited him
from doing so. Id. at 58-59.

Father testified on direct examination that following his incarceration, he stayed
at a rehabilitation center at the Salvation Army in Harrisburg, Pennsylvania from
October 8, 2020 until April 2021. Id. at 53. Father stated that he did not inform
Mother of his rehabilitation at the Salvation Army. Id. at 57, 59. Father claimed that
Mother was aware that he was at the Salvation Army because she had called his

counselor and left a message on the counselor’s voicemail. Id. at 59. Despite Father’s

10
 

statement, Father did not produce the counselor as a witness to substantiate his
Statement.

Father stated that he participated in the program at the Salvation Army for six (6)
months in order to take control of his life. Id. at 53-54. Father stated that he was able
to come home on weekends wherein he tried to contact the minor child, but was
unsuccessful. Jd. at 54. Father stated that prior to his last visit with the child in August
2020, both he and his wife owned a cell phone. Subsequent to August 2020, Father
stated that he could no longer afford to have a cell phone. Father stated that even
though he did not have a cell phone, he tried calling his daughter from the Salvation
Army. Id. at 56. Father stated that he was also using his wife’s cell phone because he
did not have his own cell phone. Father admitted on cross examination that Mother
could not have blocked his telephone number on or around August 2020 because he
did not have a cell phone. Jd. at 60. Father then claimed that Mother also blocked his
wife’s telephone number. Id. at 64.

Father testified that he contacted Mother in order to speak to the child by using
his wife’s cell phone number. He stated that he has been using that telephone number
for over a year. He indicated that he spoke with Mother and the child using his wife’s
telephone number. Id. at 75. Father introduced telephone records showing his
telephone calls or text messages made to the Mother; however, the records did not
verify that any of his calls or text messages were blocked.

Father stated on cross examination that he called the Schuylkill County
Prothonotary’s Office in order to retrieve custody forms. However, he did not attempt
to complete them, but rather took the forms to an attorney. Id. at 63. Father then

stated that he was not able to afford an attorney, but he did not attempt to complete

11

 
the custody forms himself. He, therefore, did not file any documents in court in order
to enforce his custody rights. Id.

Father stated that he paid child support in the amount of $210.00 biweekly for the
minor child through wage attachment. Id. at 46. Father further admitted that his
wages were only attached once for the payment of child support. Jd. at 61. Father
Stated that when he lived at the Salvation Army, his child support payment was
stopped and then he was able to make a couple of payments after he tried to reinstate
it. Id. at 62.

Father stated that he did not know where the child resided with Mother. He
indicated that in December 2021, when he mailed the child’s presents to the maternal
grandparents’ residence, he was then residing at the Salvation Army. Id. Father
admitted on cross examination that from August 2020 until July 2021, he did not
have any relationship with his daughter.

Father stated on cross examination that he was remarried in May 2021. Father
stated that he did not invite his daughter to the wedding because Mother would not

answer her telephone, yet Father could have contacted the maternal grandmother in

order to reach the child or the Mother. Father further admitted on cross examination
that he had used illegal substances in the past, but denied that he had substance abuse
issues. Id. at 65. Father admitted that when he was incarcerated and stayed at the
Salvation Army, he did not see his child from August 12, 2020 until April 2021, Father
stated that he wanted to become a better person through the program that he attended
at the Salvation Army. Id.

Father stated that on June 30, 2021, he called to speak to the minor child to wish

her a happy birthday, but he believed that his number was blocked. He did not,

{2
 

however, send any text messages for the child. He stated that he texted Mother for his
upcoming weekends with the child; however, Mother would just ignore his texts. Id. at
49.

Father was questioned as to whether during his incarceration, he attempted to
contact Mother or the child or the child’s maternal grandparents. Father indicated
that he did not personally try to contact them; however, he was able to speak to his
child when his child was at his family’s residence. Id. at 77-78. Father stated that
while he was staying at the Salvation Army between October of 2020 and April of
2021, he tried to contact his minor child several times on Christmas and
Thanksgiving and mailed her presents as well in Christmas of 2020. Id. at 78.

Father stated that at his last custody period with the child in of August 2020, he
was able to give the minor child her present and placed it in a book bag. However, he
would not let the minor child take the presents with her to her Mother’s home. Father
was questioned on cross examination as his rationale for that action since he knew he
was to be incarcerated three (3) days later. Father then changed his testimony and
stated that he gave his daughter the option to take the book bag with her. Id. at 94.

However, Father stated that he kept the minor child’s presents for the year
2021. Id. at 91. Father’s testimony again was inconsistent from his prior testimony.
Father first stated that he had the child’s birthday presents for the year of 2020 and
2021. Later, Father changed his testimony by stating that he only gave the presents to
the child for the year 2020 and kept the presents from the year 2021 at his residence.
id. at 92.

With respect to the Father’s incarceration, Father had testified that he was

incarcerated between August 12, 2020 and October 8, 2020. The court recognizes that

13

 
 

 

this time frame falls outside of six months from the filing date of the Petition to
Terminate his parental rights on J uly 7, 2021. However, the Court is also cognizant of
supporting case law, which directs the Court not to mechanically apply the statutory six-
month requirement in forfeiting Father’s parental rights. In re Z.P., 994 A.2d 1108, 1117
(Pa. Super. 2010) The Court considered the history of the case and carefully examined
Father's circumstances in being incarcerated and determined that is case still warrants
the involuntary termination of his parental rights.

The Pennsylvania Supreme Court has addressed the effect ofa parent’s
incarceration in the context of a termination of parental rights proceeding as follows:

“This Court has never adopted or countenanced a view that incarceration

alone is per se evidence of parental incapacity or that it represents appropriate

and sufficient grounds for the involuntary termination of parental rights. Indeed,

the law in Pennsylvania is quite the opposite, and we reiterate the definitive
principle that when a parent uses the opportunities that are available in prison

to make sincere efforts to maintain a place of importance in the lives of his or her

children, incarceration alone will not serve as grounds for involuntary

termination of Father’s parental rights.” In re R.I.S. & A.LS., 36 A.3d 567, 574

(Pa. 2011)

The Court further explained that the court must inquire as to whether the parent
had utilized resources at his or her command while in prison In pursuing a close
relationship with the child or children. 36 A.3d 567, 573 (Pa. 2011) (citing In re
Adoption of McCray, 460 Pa. 210, 331 A.2d, 652, 655 (Pa. 1975). An incarcerated
parent who wishes to retain parental rights must exert himself or herself to take and
maintain a place of importance in the child’s life. Id.

In the case of In re R.I.S. & A.1.S, there was abundant testimony and evidence

presented by Father evidencing that he had utilized resources while in prison in

pursuing a close relationship with his children. Specifically, Father maintained contact

14

 

 
 

with the children by sending them cards on a monthly basis, by participating in a
“Reading to Your Children” program involving the children receiving a video of Father
reading a book to them. Father also requested visitation with the children, but was
denied due to time and distance from the facility. Furthermore, Father’s request for
“virtual visitation” was denied because Children and Youth did not have video
conference capability. Father also purchased a pre-paid phone card and attempted
several times to contact the children; however, the foster parents refused the calls. 36
A.3d 567, 570 (Pa. 2011)

Unlike the Father in the In re RLS. & A.LS case, the Father in the case at bar
did not utilize his resources while in prison to pursue a close relationship with his minor
child. In fact, Father only spoke to his child once over the telephone while he was
incarcerated. N.T. 1/19/22 at 83. While he was incarcerated, he did not make any
additional attempts to contact Mother or the maternal grandmother in order to speak to
his child or attempt any type of visitation with the child. He did not financially support
the minor child in any manner but only paid child support for a limited period of time.
He did not send the minor child cards, gifts, letters on her birthday or holidays. He
never made any consistent contact with the child. Id. at 62, 87-90.

Therefore, while in In re RLS. & A.ES, the Father exerted himself and utilized
resources to maintain a place of importance in his child’s life while incarcerated, the
Father in the instant case, did not exert himself whatsoever, nor did he utilize resources
to maintain a place of importance in his child’s life.

In the instant case, as stated above, the Father had no contact with the minor

child in excess of six months prior to the filing of the petition for termination of parental

15
Tights on July 7, 2021, The Court finds that Father has refused or failed to perform any

parental duties since August 9, 2020.

Father testified that Mother did not give him the opportunity to participate in
decisions pertaining to the child’s spiritual needs, medical needs, educational needs
and day-to-day activities. However, Father also admitted that he did not ask Mother
about participating in those types of decisions. Id. at 81.

Father stated that after his last period of custady in August 2020, he only spoke to
his daughter one time over the telephone while he was incarcerated when the child
was visiting his wife and the paternal grandmother. Jd. at 83. Father was questioned
on cross examination as to the reason that he did not request Mother’s address from
the maternal grandmother as he had her telephone number. Father was also
questioned as to the reason he did not attempt other means, in the form of a letter, to
request information regarding the child. Father simply responded that he requested
that the minor child call him, Id. at 89.

Father, toward the end of his testimony, stated that at times the Mother's
voicemail would indicate that her number was not available or not accepting calls at the
time; and therefore, there was no option on these occasions to leave a voicemail for
Mother. Id. at 97. This Court noticed that at first Father stated that he called Mother,
but Mother would not answer and that his calls would be sent to voicemail. Then Father
Stated that he believed that his number was blocked. Then Father testified that he did
not have a cell phone and that he used his wife’s cell phone. Then Father stated that
Mother’s voicemail stated that she was not accepting phone calls and that she blocked

his phone number and his wife’s number.

16

 
Contrary to Father's testimony, Mother testified that she never received a
voicemail from Father. She indicated that she does not have Father’s telephone number
blocked on her phone. She stated that she does not have a blocked voicemail or a full
voicemail on her cell phone. Mother stated that there is always an option to leave a
message on her voicemail and that she never received a voicemail message from Father.
Mother further stated that she has “Caller ID’. She stated that she never received a
phone call from Father from any rehabilitation center, nor did she receive a telephone
call from Father from his place of incarceration. She stated that Father did not reach
out to her to engage in any communication with her at all regarding the minor child. Id.
at 104-105.

Again, this Court reiterates that Father could have contacted the maternal
grandmother via telephone or via mail requesting that Mother call him or simply
requesting Mother’s address if it was not in his Possession. Father stated that he
attempted to contact the child’s pediatrician; however, he was not permitted to speak to
the doctor and believed that Mother placed him on a “no contact list”. Father was aware
that he had shared legal custody through the custody Order yet he never stated whether
he advised the pediatrician’s office of his shared legal status. Id. at 68. Father indicated
that when his child relocated two hours away to another school district in Luzerne
County, he was unaware of her school activities. This Court notes, however, that due to
Father's shared legal status pursuant to the applicable custody order, Father had the
capability to request the information himself from the school. Father stated that he
believed that parents should co-parent and inform the other parent about their child. Id.
at 70. While Father's assertion as to co-parenting may be accurate, Father still had a

duty to be proactive and make a diligent effort to be involved in his child’s life.

17

 
Father indicated that he did not attempt to file a petition for contempt or a
petition to modify the custody order because he did not know how to proceed. He
stated that he contacted a worker in Lebanon County Courthouse because he pays
child support in that county. Father explained that the custody order is in Schuylkill
County even though Mother and the child lived in Luzerne County. Father explained
that no worker in Lebanon county was able to give him any guidance. Id. at 44.

The Court finds that due to Father having shared legal custody pursuant to a
custody order, he had the opportunity to obtain information regarding his child from
the child’s school and the child’s pediatrician. Eventhough Father was looking to “better
himself”, he cannot put his child “on hold” and then pick up where his left off in excess
of six months. As the Superior Court provided in In Re: IJ. 972 A.2d 5, 11-12 (Pa.
Super. 2009), “a child’s life cannot be held in abeyance while the parent is unable to
perform the actions necessary to assume parenting responsibilities. The Court cannot
and will not subordinate indefinitely a child’s need for permanence and stability to a
parent's claim of progress and hope for the future.” Children need to be nurtured and
protected and the bond that a parent may have with a child needs to be preserved. This
Court does not find Father’s testimony to be credible, nor compelling. On the contrary,
this Court finds Father’s testimony to be rather inconsistent and displays a lack of
accountability for his actions.

Mother was questioned on cross examination as to whether she should have
reached out to Father in order to set up a visitation schedule. Mother responded that she
should not have to reach out to Father in order to have contact with his daughter.
According to Mother, Father should be the one reaching out to see his daughter. This

Court agrees with Mother's rationale in believing that Father should be the one to reach

18
out to his daughter. Father is an adult and it is his duty to maintain a relationship with
his daughter. Although Father stated that he attempted to contact Mother for that
purpose and that his number was blocked, the Court does not find Father's testimony to
be credible. Id. at 104-105.

Mother testified that when the minor child visited her Father, she enjoyed going
to his home in order to play with her cousins. Mother stated that the child had told her
that Father would be sleeping during her visits with him. Id. at 106. Mother stated that
there were times when she reached out to the paternal grandmother and asked if she
would like to see the minor child; however, the paternal grandmother would refrain
from doing so stating she did not have any money for gas. Mother stated that the
paternal grandmother never contacted her in order to see the minor child. Mother also
stated the paternal grandmother never contacted her on behalf of Father in order to see
the minor child. Id. at 109.

Stepfather stated that he never discouraged the minor child from having a
relationship with her Father. Jd. at 120. Stepfather indicated that when the minor child
used to visit her Father, she stated that she only hung out with her grandmother and her
cousins. The child would state that her Father would either be sleeping or at a bar all
night with his friends. Id. at 121.

Father admitted that he did take naps when the minor child visited him because
he was working two jobs. He stated that the minor child would play with her cousins
while he was at work or at his mother’s house. Id. at 125. Father stated that he would go
play softball with her and her cousins and that he would take her fishing and to the park

as well as the movies. They would also go to church together. This Court notes that

19
although Father engaged in these activities with his daughter, he did not continue
engaging in these activities approximately for one year.

Specifically with respect to the relevant six (6) month period at issue in the
Section 2511 (a)(1) analysis, Father did not provide sufficient reasons for his inability to
perform his parenting duties during the relevant six-month period and beyond.
Termination of his parental rights is warranted.

The second line of inquiry is the post-abandonment contact between parent
and.child. Both mother and Father indicated that the last time Father saw the child was
on August 9, 2020. Therefore, between August 9, 2020 and July 7, 2021 (the date of
filing of the petition to terminate Father's parental rights) an excess of six months had
elapsed wherein Father had not seen the child. Thus, there is credible and
uncontradicted testimony given by Mother, Stepfather, and even Father himself that
there has been minimal post-abandonment contact between Father and the minor child,
and that Father did not have sufficient contact with the child for well beyond the
requisite six (6) months prior to filing the Petition for Termination of Parental Rights.

The third line of inquiry, as stated in In re: Z.S.W. requires the Court to
review the evidence in support of termination under Title 23 Pa.C.S.A Section 2511 (b).
The Court must determine whether the termination of parental rights would best serve
the developmental, physical and emotional needs and welfare of the child. In re
C.MLS., 884 A.2d 1284, 1286-87 (Pa. Super. 2005). “Intangibles such as love, comfort,
security and stability are involved in the inquiry into the needs and welfare of the child.”
Fd. at 1287. The court must also discern the nature and status of the parent-child bond,

with utmost attention to the effect of permanently severing that bond on the child. Id.

20
Mother testified that Stepfather has known the minor child for four and a half (4
¥/2) years. She stated that the child has lived with her and Stepfather since August 2019.
According to Mother, the child accepts Stepfather as a Father figure. Mother indicated
that the child calls Stepfather “Dad “. Id. at 100. Mother testified that Stepfather treats
the minor child as if she is his own child. He takes her and picks her up from
cheerleading practice and he also takes her to camp. Mother indicated that the minor
child and Stepfather have a very close bond. She began calling him “Dad” approximately
one and one half years ago. Mother indicated that Stepfather meets the child’s needs.
Id. at 101.

Mother indicated Stepfather is willing to adopt the minor child. She believes it js
in the child’s best interest for Stepfather to adopt the child. Mother described the child
as “looking up to” Stepfather. Mother stated that the child has asked for Stepfather to
adopt her. Id. at 102.

Mother testified on cross examination that there came a time when the child
stopped calling the natural Father “Dad”, but that she nor Stepfather ever told the child
to stop calling the natural Father “Dad”. Jd. at 103. Mother believes that since Father
was not present for the child for a significant period of time, the child began seeing her
Stepfather in the role of a father figure. Mother believes that the minor child is mature
enough to recognize the role of a Father. Id. at 104.

Mother testified that she did not believe there was any bond between Father
and the minor child due to lack of contact existing between Father and the minor
child. Id. at 111-112. Mother also indicated that the child never asks about her
Father. Mother stated that in the past when Father was exercising his custodial

rights, the child used to tell her that her Father always slept during her visits with

21
him. Id. at 112. Mother further stated that the minor child did not want to see her
Father and had not expressed any interest in seeing her Father in quite some time.
Id. at 20-21. Mother Stated that although the child knows that Father is her natural
Father, she calls him ‘Sitions and she calls her Stepfather, “Dad”. Jd. at 20. Mother
explained that at first, the minor child wanted to have a relationship with her
Father; however, as time passed she no longer desires that relationship. Id. 25.

Stepfather stated that he began living with Mother and the minor child in August
2019 and that he provides for the child’s physical needs through the provision of
shelter, food and clothing. He takes her to doctor’s appointments, as does Mother. He
also takes her to the dentist. Id. at 115-117.

Stepfather also indicated that he provides for the child’s developmental needs, by
helping her with her homework. He also plays “trivia” with the child and other games
to improve brain activity. He and the child also practice softball together. He also
plays basketball with the child outside and he takes her hunting and fishing.

Mother indicated that the minor child has been undergoing therapy for
approximately two years. Mother testified that the minor child would become violent
and stomp her feet. Mother explained that the child’s behavior was the result of child's
relationship with her Father. Thus, therapy has helped the minor child improve her
behavior. Jd. at 24. Mother further stated that the minor child’s grades have also
improved from having mostly D’s to having mostly A’s and a few B’s over a period of
one year. Id. at 26.

Stepfather stated that he provides for the minor child’s emotional needs. He

stated that the minor child receives the attention that she needs. Id. at 115. Also, when

the child becomes upset she comes to Stepfather for comfort. According to Stepfather,

22
he believes that he has a very strong bond with the minor child. He described the bond
as very loving and very close. Stepfather further indicated that he loves the minor child
and she loves him. He believes that the minor child views him as a Father figure. He
indicated that a little over three years ago, the minor child began calling him “Dad” and
progressively the reference became more frequent over the past one and one half years.
Stepfather stated that the child asked him if he minded that she called him “Dad” and he
told her to call him whatever she wanted. Stepfather testified that he treats the minor
child as if she is his own and treats her as an equal to his biological child with Mother.
According to Stepfather, the minor child is very happy and he wishes to adopt her.

The court finds that Father did not make a legitimate effort to maintain the bond
that he had with his daughter since August 9, 2020. The court further finds that Father
did not make an effort to nurture the relationship between him and the minor child.
Father expected the bond that he had with his daughter to remain intact despite his lack
of attention to her. Id. at 126. Father admitted that there was no bond between him and
the child at the time of the hearing; however, Father justified the lack of bond by stating
that it was “not by my choice.”

However, the court finds that Father did have a choice, Father could have
contacted the maternal grandmother more often either by calling her or writing to her if
he was not able to get in touch with Mother. According to Mother, she did not receive
any phone calls from Father. The Court does find Mother’s testimony to be more
credible than Father’s testimony with respect to lack of attempt of contact by Father.
Father also had additional opportunities to file necessary documents in court in order to
exercise his physical custody rights. Father had shared legal custody pursuant to a

custody order which would have given him access to obtain information from the child’s

23

 
information. The Court finds that it was Father’s choice not to request the information
regarding his daughter. The Court finds that the child’s physical needs, developmental

needs and emotional needs are met by the petitioners, Mother and Stepfather,

V. ADDITIONAL CONSIDERATIONS UNDER 23 P.A.C.S.A. SECTION

2511
A. ENVIRONMENTAL FACTORS

Title 23 Pa. C.8.A. Section 2511(b) specifies that a court may not terminate parental
rights “solely on the basis of environmental factors such as inadequate housing,
furnishings, income, clothing, and medical care if found to be beyond the control of the
parent.”

“{E]nvironmental factors beyond the control of Father” was not the linchpin in the
termination of Father’s parental rights; instead, there were independent factors leading
to the termination of Father’s parental rights; therefore, this consideration does not
apply and will not be addressed.

B, NEEDS AND WELFARE OF THE CHILD

Once the Court has found that involuntary termination of parental rights is
warranted under the Act, the court must then “give primary consideration to the
developmental, physical and emotional needs and welfare of the child.” This is to bea
separate inquiry and even where the court has already considered the needs and the
welfare of the child under one of the grounds of termination, the court must do so again.
In re Matsock, 611 A.2d 738 (1992).

The Court has done this and finds the same considerations apply that have

already been discussed extensively in this memorandum. Furthermore, the Court

24
 

applies the same reasoning for concluding that these needs will be served by the

termination of Father’s parental rights.

VI. CONCLUSION

Finally, the Court notes that the Guardian Ad Litem for the child recommended
that it is in the child’s best interest to terminate the parental rights of Father to the
minor child.

The Court finds that Father is not and has not been able to meet the child’s needs.
In stark contrast, Mother and Stepfather have amply demonstrated that they continue to
meet the child’s physical, developmental and emotional needs and that the minor child
has thrived under their care. The minor child needs and deserves a paternal figure in
life that will supply proper nurturing, love, guidance and security. Termination of the
parental rights of the Father is supported by clear and convincing evidence. Clearly, it is

in the minor child’s best interest to do so.

Respectfully submitted,
BY-THE meee

Vs preslel Reger

eat ROGERS”
|

i222

DATE:

 

25

 

 

 
COPIES To:

Michael Beltrami, Esquire
477 South Church Street
Hazleton, PA 18203

Louis J. Mattioli, Esquire
4285 Hollywood Blyd
Hazle Township, PA 18900

Jessica L. Pleskach, Esquire
1170 Highway 315, Suite 1
Plains, PA 18702

26